DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to amendments filed on 3/7/2022. Claims 1, 3-14, 16-19, and 22 have been amended. Claims 2 and 15 have been cancelled. Claims 1, 3-14, 16-19, and 22 are pending. 
The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Li et al. (20160373214) discloses when the transmitter 11 sends, in the unicast manner by using different redundancy versions, the data to the receiving end on each of the first idle channels, the processor 10 performs sensing and backoff in all channels, and after a backoff process ends, at least one second idle channel is detected, based on quantity (k). If a limit on a total quantity of transmission times is not exceeded, the processor 10 selects a first idle channel from the foregoing at least one second idle channel, and instructs the transmitter to send the data on each of the first idle channels. The receiving end combines data is from different channels. Because data of a different redundancy version may include an extra check bit that is exclusive to the data itself, a codeword obtained after the combination has a stronger error correction capability.

Sonobe et al. (20190068326) discloses a decoder 23 performing a decoding process on a demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22, where for a  parity bit P1 transmitted in the first data transmission, the decoder 23 performs decoding process on likelihood values corresponding to the data and the parity bit P1, and when the data is not properly decoded, a parity bit P2 is transmitted as a redundancy bit, a reader 13 reads a parity bit (that is, a redundancy bit) from the buffer 12 according to the transmission parameter, the length of a parity bit read from the buffer 12 corresponds to a transmission data length specified as a retransmission parameter, where data retransmission is performed repeatedly until the receiver 20 is successful in receiving data or until the transmission counter reaches a specified upper limit in S7, and when the retransmission control with incremental redundancy is performed, a different parity bit (P2, P3, P4, .  . . ) is transmitted every time data retransmission is performed, in which the length of a parity bit transmitted in each data retransmission is specified by a retransmission parameter.

However, with respect to independent claim 1, and similarly claim 22, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein each encoded data unit of the plurality of encoded data units comprises a different set of the encoded bits according to a different redundancy version number of the incremental redundancy scheme, the combining the detected encoded data units includes identifying each encoded data unit of the detected encoded data units from physical resources of the control channel on which the detected encoded data units are detected to determine the redundancy version of each encoded data unit, identifying the arrangement of encoded bits of the error correction encoded control information in each of the detected encoded data units based on the determined redundancy version, and combining the encoded bits from the detected encoded data units in accordance with the incremental redundancy scheme, the physical resources comprise a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols, and the identifying each encoded data unit of the detected encoded data units comprises determining a number of the OFDM symbols on which each of the encoded data units were detected, each of the encoded data units having been transmitted on a resource including a corresponding one of the plurality of OFDM symbols of the control channel, and identifying the each encoded data unit from the number of the OFDM symbols of the control channel”, and with respect to independent claim 14, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “decoding the error correction encoded control information by combining the one or more detected encoded data units in accordance with an arrangement of encoded bits of the error correction encoded control information in each encoded data unit of the plurality of encoded data units”, “the combining the detected encoded data units includes determining whether the error correction encoded control information has been transmitted in accordance with the repeated transmission or the incremental redundancy scheme, in a case that the error correction encoded control information has been transmitted in accordance with the incremental redundancy scheme, combining the detected encoded data units in accordance with the incremental redundancy scheme, in a case that the error correction encoded control information has been transmitted in accordance with the repeated transmission, combining the encoded data units of the repeated transmission of the one or more sections of the error correction encoded control information in accordance with a chase combining scheme, 7Application No. 17/272,354Response to Office Action of December 9, 2021 the combining the detected encoded data units in accordance with the incremental redundancy scheme further comprises: identifying each encoded data unit of the detected encoded data units from physical resources of the control channel on which the detected encoded data units are detected to determine the redundancy version number of each encoded data unit, identifying the arrangement of encoded bits of the error correction encoded control information in each of the detected encoded data units based on the determined redundancy version number, and combining the encoded bits from the detected encoded data units in accordance with the incremental redundancy scheme, the physical resources comprise a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols, and the identifying each encoded data unit of the detected encoded data units comprises determining a number of the OFDM symbols on which each of the encoded data units were detected, each of the encoded data units having been transmitted on a resource including a corresponding one of the plurality of OFDM symbols of the control channel, and identifying the each encoded data unit from the number of the OFDM symbols of the control channel”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1, 3-14, 16-19, and 22 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111